Citation Nr: 1128733	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for chronic back pain with spondylolisthesis L5-S1, status post fusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran had reserve service with a period of inactive duty for training from March 4, 1983 to March 6, 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the evaluation for chronic back pain with spondylolisthesis L5-S1, status post fusion, to 20 percent, effective February 2, 2006.  In March 2007, the Veteran submitted a notice of disagreement and subsequently perfected her appeal in May 2008.

In June 2010, the Veteran presented sworn testimony during a Travel Board hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In a July 2010 decision, the Board denied the Veteran's claims of entitlement to an evaluation in excess of 20 percent for chronic back pain with spondylolisthesis L5-S1, status post fusion, and an evaluation in excess of 10 percent for left lower extremity radiculopathy prior to July 8, 2009; and granted a 20 percent evaluation for left lower extremity radiculopathy, effective July 8, 2009, a 20 percent evaluation for right lower extremity radiculopathy, effective July 8, 2009, and a 10 percent evaluation for painful scars, effective June 10, 2010.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued an order granting a February 2011 joint motion to remand (JMR) the appeal to the Board.  The appeal was returned to the Board for action consistent with the February 2011 JMR and Court order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development, consistent with the February 2011 JMR, is necessary prior to its adjudication of the Veteran's claim of entitlement to an evaluation in excess of 20 percent for a low back disability.

The Veteran was afforded VA examinations for her low back disability in March 2006 and July 2009.  Both the March 2006 and July 2009 VA examiners noted that the Veteran had objective signs of pain throughout active range of motion testing.  However, neither examiner indicated at what point her pain started for purposes of evaluating any additional limitation due to pain under 38 C.F.R. § 4.40.  See DeLuca v. Brown, 8 Vet. App. 303 (1995).  In light of this deficiency, the March 2006 and July 2009 VA examiners' opinions are not sufficient to render a decision on the issue of an increased rating for the Veteran's low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to an evaluation in excess of 20 percent for chronic back pain with spondylolisthesis L5-S1, status post fusion, must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of her service-connected chronic back pain with spondylolisthesis L5-S1, status post fusion.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  The examiner must comment on and fully describe any functional effects of the Veteran's low back disability, including specifying any additional limitation of motion due to pain.  The examiner also must evaluate the Veteran's scars related to back surgery and indicate whether the Veteran shows objective signs of pain from her scars.  

2.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to an increased rating for chronic back pain with spondylolisthesis L5-S1, status post fusion, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


